DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in figures 6, 9, 11-14 and 16, the labels for first lead signal line LE1 and second lead signal line LE2 are not pointed to the correct objects.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 13-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanimori (US 2006/0291179).
With regard to claim 1, figures 1 and 5-6 of Tanimori discloses a display device comprising: a base substrate 100 in which a display area 102 and a pad area 104 disposed around the display area 102 are defined; a plurality of panel pads 110 disposed on the pad area 104 of the base substrate 100; and a printed circuit board 200 attached to the pad area 104 of the base substrate 100 and including: a plurality of circuit pads 220 including: a first lead align mark 250 including a plurality of first patterns passing (opening between wiring patterns (231, 232, 233) of alignment mark 250) through the first lead align mark 250 from a surface of the first lead align mark 250 in a thickness direction.
	With regard to claim 2, figures 1 and 5-6 of Tanimori discloses the plurality of first patterns 250 extends from a first end (bottom end of 231 in fig. 5) of the first lead align mark 250 and terminates in the first lead align mark 250 in a plan view.
With regard to claim 4, figures 1 and 5-6 of Tanimori discloses that the plurality of first patterns (opening within main part 251 of alignment mark 250) is disposed in the 
With regard to claim 5, figures 1 and 5-6 of Tanimori discloses that the plurality of circuit pads 230 further includes a first lead signal line 234 which extends in a first direction (top to bottom in fig. 5); the plurality of panel pads 110 includes a first panel signal line (110 connected to 234) which corresponds to the first lead signal line 234 and extends in the first direction (top to bottom in fig. 5); and the first lead signal line 234 and the first panel signal line (110 connected to 234) are electrically connected.
With regard to claim 13, figures 1 and 5-6 of Tanimori discloses that the first lead signal line 234 and the first panel signal line (110 connected to 234) are directly connected.
With regard to claim 14, figures 1 and 5-6 of Tanimori discloses that the first lead signal line 234 and the first panel signal line (110 connected to 234) are bonded 300.
Applicant's claim 14 do not distinguish over the Tanimori reference regardless of the process used to form the bond between first lead singal line and first panel signal line because only the final product is relevant, not the process of making such as ultrasonically.  
Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection made, the burden shifts to the applicant to show an unobvious difference.   See In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974), In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).  The use of 35 U.S.C. 102/103 rejections for product-by-process claims has been approved by the courts.  See In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  See also MPEP § 2113.
With regard to claim 15, figures 1 and 5-6 of Tanimori discloses a coupling member 300 disposed between the first lead signal line 234 and the first panel signal line , wherein the coupling member 300 includes an anisotropic conductive film (“anisotropic conductive film 300”, par [0025]), and the first lead signal line 234 and the first panel signal line (110 connected to 234) are electrically connected to each other by the anisotropic conductive film 300.
With regard to claim 16, figures 1 and 5-6 of Tanimori discloses a resin (“cover film 240 is formed of a resin material”, par [0024]) which is disposed between the printed circuit board 200 and the base substrate 100 and contacts surfaces (“cover film 240 is a solid film that is formed substantially entirely over the wiring board 200 “, par [0024]) of the plurality of panel pads 110 and surfaces of the plurality of circuit pads 234, wherein the resin 240 contacts the first lead align mark 250 and fills a first pattern of the plurality of first patterns (opening in 251 of 250) of the first lead align mark 250.
With regard to claim 17, figures 1 and 5-6 of Tanimori discloses a display device comprising: a printed base substrate 210; and a plurality of circuit pads 230 disposed on the printed base substrate 210 and including: a lead align mark 250 including a plurality of patterns (opening in 251 of 250) passing through the lead align mark 250 from a surface of the lead align mark 250 in a thickness direction.

With regard to claim 20, figures 1 and 5-6 of Tanimori discloses that the plurality of patterns (opening within main part 251 of alignment mark 250) is disposed in the lead align mark 250 and is completely surrounded by a material constituting the lead align mark 250 in a plan view.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 6-7, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanimori (US 2006/0291179) in view of Kurasawa et al. (US 2016/0291723) (“Kurasawa”).
	With regard to claim 3, Tanimori does not disclose that the plurality of first patterns extends to a second end of the first lead align mark from a first end of the first lead align mark and completely crosses the first lead align mark in a plan view.
	However, figure 5 of Kurasawa discloses that the plurality of first patterns (gap in M, fig. 5) extends to a second end of the first lead align mark M from a first end (top end 
	Therefore, it would have been obvious to one of ordinary skill in the art to form the alignment mark of Tanimori with the shape as taught in Kurasawa in order to provide marks for positioning of the flexible printed circuit in tis implementation process.  See par [0066] of Kurasawa. 
With regard to claim 6, Tanimori does not discloses that the plurality of circuit pads  further includes a second lead align mark spaced apart from the first lead align mark with the first lead signal line therebetween; and the second lead align mark includes a plurality of second patterns passing through the second lead align mark from a surface of the second lead align mark in the thickness direction.
However, figure 5 of Kurasawa discloses that the plurality of circuit pads T2 further includes a second lead align mark (right M in fig. 5) spaced apart from the first lead align mark (left M in fig. 5) with the first lead signal line (leftmost T2 in fig. 5) therebetween; and the second lead align mark (right M in fig. 5) includes a plurality of second patterns (opening between gap in right M in fig. 5) passing through the second lead align mark (right M in fig. 5) from a surface of the second lead align mark (right M in fig. 5) in the thickness direction.
	Therefore, it would have been obvious to one of ordinary skill in the art to form the alignment mark of Tanimori with the shape as taught in Kurasawa in order to provide marks for positioning of the flexible printed circuit in tis implementation process.  See par [0066] of Kurasawa. 

However, figure 5 of Kurasawa discloses that the plurality of circuit pads T2 further includes a second lead signal line (rightmost T2 in fig. 5) disposed between the first lead signal line (leftmost T2 in fig. 5) and the second lead align mark (right M in fig. 5); the plurality of panel pads T1 includes a second panel signal line (rightmost T1 in fig. 5) corresponding to the second lead signal line (rightmost T2 in fig. 5); and the second lead signal line (rightmost T2 in fig. 5) and the second panel signal line (rightmost T1 in fig. 5) are electrically connected.
Therefore, it would have been obvious to one of ordinary skill in the art to form the alignment mark of Tanimori with the arrangement as taught in Kurasawa in order to provide marks for positioning of the flexible printed circuit in tis implementation process.  See par [0066] of Kurasawa.
With regard to claim 19, Tanimori does not disclose that the plurality of patterns extends to a second end of the lead align mark from a first end of the lead align mark and completely crosses the lead align mark in a plan view.
	However, figure 5 of Kurasawa discloses that the plurality of patterns (gap in M, fig. 5) extends to a second end of the lead align mark M from a first end (top end of M) of the lead align mark M and completely crosses the lead align mark M in a plan view.
. 

Allowable Subject Matter
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        3/24/2022